Conviction of assault and battery was authorized by evidence.
                         DECIDED APRIL 10, 1942.
The defendant was indicted for assault with intent to murder. The jury returned a verdict of guilty of assault and battery. Defendant filed a motion for new trial based on the general grounds only. The court overruled the motion and the defendant excepted.
The evidence for the State was sufficient to have sustained a verdict for the higher offense charged in the indictment. The evidence was ample to support the verdict for assault and battery. The court did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.